PER CURIAM.
Defendant’s conviction and sentence for trafficking in cocaine and conspiracy to traffic in cocaine is reversed in part upon a finding that the trial court erred in denying defendant’s motion for judgment of acquittal on the conspiracy to traffic count as the evidence presented did not establish that the defendant committed the crime of conspiracy. See Ashenoff v. State, 391 So.2d 289 (Fla. 3d DCA 1980). Defendant’s remaining contentions that the trial court erred in denying his motion for severance and further erred in denying his motion for mistrial are' without merit. See Downer v. State, 375 So.2d 840 (Fla.1979); McDermott v. State, 383 So.2d 712 (Fla. 3d DCA 1980). Consequently, defendant’s conviction and sentence for trafficking in cocaine is affirmed and his conviction and sentence for conspiracy to traffic in cocaine is reversed and the cause is remanded for re-sentencing.
Affirmed in part, reversed in part and remanded.